DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 4: 430 should read "AGC VOLTAGE BELOW THRESHOLD?", otherwise it sounds like the power measurement is below the threshold, which is inconsistent with the disclosure.  See ¶50.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶38, line 5, "110N" should be replaced by --110D--.
In ¶39, line 8, "110N" should be replaced by --110D--.
In ¶40, line 8, "cationization" should be replaced by --localization--.
In ¶56, lines 3, 5, and 13 use the abbreviation "NEAT", but it is unclear what this means.
In ¶59, line 7, it appears that "yi" should be replaced with --τi--.  Otherwise, τi is undefined.
In ¶68, line 3, "Pi,j,true" should be replaced with --α--.
In ¶68, line 4, "Pi;j;true" should be replaced with --Pi,j,true--.
In ¶71, line 6, "α" should be replaced by --            
                
                    
                        
                            
                                α
                            
                            ^
                        
                    
                    
                        c
                        a
                        l
                    
                
            
        --.
Appropriate correction is required. 

Claim Objections
Claim(s) 20 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	The language "generating the hybrid position estimate for the interference source further comprises" in lines 1-2 is repeated in lines 3-4.
Appropriate correction is required.



Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a)/1st ¶:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5 and 9-16 is/are rejected under 35 U.S.C. 112(b)/112 2nd ¶, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following limitation(s) invoke 35 U.S.C. 112(f). However, the specification fails to disclose the corresponding structure, material, or acts for the claimed function, or to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
While the following claim limitations do not use the word “means,” they are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 9: “detection engine to detect a change in power of the signal generated by the satellite system”. 
Claim 9: “a processing module to generate, in response to the detection engine detecting change in the power of the signal that exceeds a designated threshold, 
Claim 9: “a localization estimator to generate at least two localization estimates for the RFI emitter based on the processed data”.
Claim 9: “a hybrid localization estimator to generate a position estimate for the RFI emitter based on the at least two localization estimates”.
Claim 13: “an estimation module that reiteratively estimates the position of the RFI emitter using previous estimations of position to scale weights of the localization estimates”.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 5 recites "finding an estimate" in line 2, but it is unclear what is being estimated.
Claim 9 recites "detecting change in the power" in lines 6-7.  However, a change in power has already been recited in line 4.  Thus, it is unclear whether 
Claim 12 recites "requantize the real-time IF data" in line 2.  However, requantize refers to changing the number of bits used to represent a value.  That is, a value to be requantized is digital rather than IF data.  Thus, the claim language is unclear.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim(s) 9-16 are rejected under 35 U.S.C. 112(a)/1st ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
	As detailed in the 35 USC 112(b)/2nd ¶ rejection, above, the disclosure fails to provide corresponding written description for the structure(s) associated with the claim function(s) for the claim(s) that invoke 35 USC 112(f)/6th ¶.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function(s) because the invention is not described with sufficient detail such that one of ordinary 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempster (Interference Localization for Satellite Navigation Systems) in view of Tekin (CA 2,296,812 A1).
In regard to claim 17, Dempster discloses a method for localizing a position of an interference source (title; abstract; p. 1319, final ¶), the method comprising: 
processing real-time data collected by at least three receivers (Fig. 2; Fig. 5); 
generating at least two localization estimates for the interference source based on the processed data (section IIA; section IIC) [where a DRSS localization estimate and a TDOA localization estimate are generated]; and 
generating a hybrid position estimate for the interference source (p. 1319, final ¶; p. 1322, final ¶) [where a combination of localization techniques described are used]. 
Dempster fails to disclose the hybrid position estimate for the interference source is based on the at least two localization estimates [instead simply saying the localization techniques should be combined in some way].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a known method of combining multiple localization techniques, such as that of Tekin, in order to implement the combination of multiple positioning techniques suggested by Dempster.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the combining of multiple localization techniques is implemented.
In regard to claim 18, Dempster further discloses generating the at least two localization estimates includes generating a time-difference-of-arrival (TDOA) localization estimate (section IIC) and a power-difference-of-arrival (PDOA) localization estimate (section IIA) [where the DRSS localization estimate is the PDOA localization estimate.  See the equation on p. 1320, col. 2 and the equation in ¶66 of the specification, where n = α = the path loss coefficient].

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempster (Interference Localization for Satellite Navigation Systems) in view of Ying (US 2017/0261615 A1).
claim 1, Dempster discloses a method for dynamically detecting and localizing a radio frequency interference (RFI) emitter (title; abstract), the method comprising: 
monitoring a power measurement of a Global Navigation Satellite System (GNSS) signal (section IIA) at the three or more receivers (Fig. 2).
Dempster fails to disclose processing the power measurement of the GNSS signal to determine whether the power measurement of the GNSS signal crossed a threshold.
Ying teaches processing the power measurement of the GNSS signal to determine whether the power measurement of the GNSS signal crossed a threshold (¶14) [where this is to determine whether a GNSS interference signal is present].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify the presence of a GNSS interfering signal before attempting to localize a GNSS interfering signal, thus saving power by only attempting to localize when a GNSS interfering signal is present.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that localization for GNSS interferer only occurs when a GNSS interferer signal is present.
	The remaining steps are contingent steps that only take place when the power measurement of the GNSS signal has crossed a threshold.  When the power Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.
	While not needed to reject the claim, it is noted that Dempster further discloses these step of processing the power measurements of the GNSS signal from each of the three or more receivers to locate the RFI emitter (section IIA). 
In regard to claim 2, when the power measurement of the GNSS signal has not crossed the threshold, this step does not take place.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.  It is noted that if this step were required, it would be rejectable in further view of Tekin similarly to the rejection of claim 17, above.
In regard to claim 3, when the power measurement of the GNSS signal has not crossed the threshold, this step does not take place.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.  It is noted that if this step were required, it would be rejectable in further view of Jackson (Emitter geolocation estimation using power difference of arrival), which teaches using nonlinear least squares for obtaining geolocations solutions from PDOA measurement data (abstract). 
claim 4, when the power measurement of the GNSS signal has not crossed the threshold, this step does not take place.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.  It is noted that if this step were required, it would be rejectable similarly to the rejection of claim 18, above.
In regard to claim 5, when the power measurement of the GNSS signal has not crossed the threshold, this step does not take place.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.  
In regard to claim 6, when the power measurement of the GNSS signal has not crossed the threshold, this step does not take place.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.  
In regard to claim 7, when the power measurement of the GNSS signal has not crossed the threshold, this step does not take place.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.
In regard to claim 8, Dempster discloses that an interferer can be in motion (p. 1319, ¶1) [where the interferer can be in a delivery van].
.

Claims 9-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempster in view of Ying and Tekin.
In regard to claim 9, Dempster discloses a system for localizing a radio frequency interference (RFI) emitter (title; abstract; p. 1319, final ¶) comprising: 
a sensor to measure power from a signal generated by a satellite system (title; abstract; Fig. 2; section IIA) [where it is inherent that there is a sensor to sense the power RSSi];
a processing module to generate processed data from data collected from multiple receivers (Fig. 2; section IIA) [where it is inherent that there is a processing module for performing the processing  in section IIA];
a localization estimator to generate at least two localization estimates for the RFI emitter based on the processed data  (section IIA; section IIC) [where a DRSS localization estimate and a TDOA localization estimate are generated]; and 

Dempster fails to disclose a detection engine to detect a change in power of the signal generated by the satellite system; the processing module generating, in response to the detection engine detecting change in the power of the signal that exceeds a designated threshold, the processed data from real-time intermediate frequency (IF) data collected from multiple receivers; and the hybrid localization estimator generating the position estimate for the RFI emitter based on the at least two localization estimates. 
Ying teaches a detection engine to detect a change in power of the signal generated by the satellite system (¶14); and a processing module to generate, in response to the detection engine detecting change in the power of the signal that exceeds a designated threshold, processed data from real-time intermediate frequency (IF) data collected from the receiver (515, 531, Fig. 5b; ¶14; ¶119) [where the processed data is ultimately from real-time IF data, where the step of digitizing the IF data is not required to occur after the detection of the change in power].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify the presence of a GNSS interfering signal before attempting to localize a GNSS interfering signal, thus saving power by only attempting to localize when a GNSS interfering signal is present.

	In the combination, there are multiple receivers, and the processing that occurs after the interference signal is detected includes the localization processing.
Tekin teaches a known way of combining multiple localization techniques is to average estimated location using a weighted sum of at least two localization estimates (p. 2, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a known method of combining multiple localization techniques, such as that of Tekin, in order to implement the combination of multiple positioning techniques suggested by Dempster
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the combining of multiple localization techniques is implemented.
In regard to claim 10, Dempster further discloses the satellite system is a Global Navigation Satellite System (GNSS) (title; abstract). 
In regard to claim 11, Dempster further discloses the sensor to measure power from the signal generated by the satellite system uses automatic gain control (AGC) (section IIA, ¶1). 
claim 16, Tekin further teaches the hybrid localization estimator generates the position estimate for the RFI emitter by weighting the at least two localization estimates (abstract). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempster, Ying, and Tekin, as applied to claim 9, above, and further in view of Smidt (Joint Digitalization Scheme for Multiband GNSS Receivers), where all references are to the English Translation.
The combination fails to teach the processing module is configured to at least filter and requantize the real-time IF data. 
Smidt teaches filtering and requantizing processed data (abstract; section 5) that has been determined from real-time IF data (Fig. 2) [where this is done to reduce the complexity and allow a simpler implementation of further processing stages (abstract; section 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to reduce the complexity and allow a simpler implementation of further processing stages, as motivated by Smidt.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that further processing stages are reduced in complexity and have a simpler implementation.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempster and Tekin, as applied to claim 17, above, and further in view of Smith (US 2016/0231426 A1).
Tekin further teaches weighting the at least two localization estimates (p. 2, lines 4-6).
Dempster and Tekin fail to teach reiteratively estimating the position of the interference source using previous estimations of position to scale the weights of the localization estimates and track the interference source through time. 
Smith teaches reiteratively estimating a position of a source using previous estimations of position to scale the weights of the localization estimates and track the source through time (¶60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the quality of the position estimate by weighting current position estimates that are unreasonably far away from the previous position estimate lower than current position estimates that are not unreasonably far away from the previous position estimate.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the quality of the current position estimate is increased.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dempster, Ying, and Tekin, as applied to claim 9, above, and further in view of Smith (US 2016/0231426 A1).
Dempster, Ying, and Tekin fail to teach an estimation module that reiteratively estimates the position of the RFI emitter using previous estimations of position to scale weights of the localization estimates, wherein the estimation module that reiteratively estimates the position of the RFI emitter is used to track the RFI emitter through time. 
Smith teaches an estimation module that reiteratively estimates the position of the RFI emitter using previous estimations of position to scale weights of the localization estimates, wherein the estimation module that reiteratively estimates the position of the RFI emitter is used to track the RFI emitter through time (¶60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the quality of the position estimate by weighting current position estimates that are unreasonably far away from the previous position estimate lower than current position estimates that are not unreasonably far away from the previous position estimate.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the quality of the current position estimate is increased.

Allowable Subject Matter
Claim(s) 15 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 15, in combination with the claim as a whole:
	"wherein the hybrid localization estimator computes a path-loss coefficient for the PDOA localization estimate based on the TDOA localization estimate".
quoted from claim 19, in combination with the claim as a whole:
	"wherein generating the at least two localization estimates includes calibrating path-loss coefficients for the PDOA localization estimate based on the TDOA localization estimate".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648